Citation Nr: 1201066	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  10-09 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been provided to reopen a claim for service connection for carpal tunnel syndrome (CTS). 

2.  Entitlement to service connection for right hand CTS. 

3.  Entitlement to service connection for left hand CTS. 
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1973 to January 1996.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim for entitlement to service connection for right and left CTS.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in June 2011; a transcript of that hearing is of record.  

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran filed a January 2008 claim for CTS which he stated he had previously claimed as "numbness in the right and left arms and hands."  In light of this holding, and the reopening of the Veteran's claim for service connection for right and left CTS herein, the issues on the title page have been recharacterized as listed above.

The issue of entitlement to service connection for CTS is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A July 1997 RO rating decision denied the Veteran's claim for service connection for CTS, claimed as a pinched nerve and arm numbness; although notified of the denial, he did not initiate an appeal.

2.  New evidence associated with the claims file since the July 1997 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for CTS, and raises a reasonable possibility of substantiating the claim for service connection for CTS.


CONCLUSIONS OF LAW

1.  The July 1997 RO rating decision that denied the Veteran's claim for service connection for CTS is final.  38 U.S.C.A. § 7105(b) (West 2002).  

2.  As evidence received since the RO's July 1997 denial is new and material, the criteria for reopening the Veteran's claim for service connection for CTS are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's application to reopen the claim for service connection for CTS was received in January 2008.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in February 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  To the extent that this claim has been reopened, any failure of VA to provide the Veteran the specific notice requirements concerning new and material evidence, as addressed in Kent v. Nicholson, 20 Vet. App. 1 (2006), is harmless error.

New and Material Evidence

In a July 1997 rating decision, the RO denied the Veteran's claim for service connection for "pinched nerves in neck with numbness in right and left arms."  The RO noted that the evidence failed to establish a current diagnosis of a nerve disorder related to the neck or arms.  Evidence of record at that time included the Veteran's service treatment records, and VA examination reports dated in May and June 1996.  

The Veteran attempted to reopen his claim for service connection for numbness in the hands and arms, now diagnosed as CTS, in January 2008.  This appeal arises from the RO's January 2009 decision which denied the Veteran's application to reopen a claim for entitlement to service connection for CTS.  

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the July 1997 includes private treatment records from Costal Neurology dated in March 2008 indicating a diagnosis of carpal tunnel syndrome.  Consequently, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for CTS.  Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for CTS disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To that extent, the appeal is granted.


ORDER

New and material evidence to reopen the claim for service connection for CTS has been received, and to this extent only, the appeal is allowed.


REMAND

The Board has determined that additional substantive development is necessary prior to appellate review of the service connection claims on appeal.

The Veteran seeks service connection for bilateral CTS.  He maintains that he has had continuous numbness and tingling in his hands ever since service.  

The Veteran's DD 214 reflects that he served as a Vulcan Crewmember during his 22 years of active military service in the Army.

In a November 1995 service treatment record the Veteran complained of shoulder pain for the past two weeks with numbness and tingling down his right arm and occasional pain to his left arm.  He denied trauma and reported that the pain started during his physical training test.  Upon examination he was diagnosed with brachial plexopathy and cervical radiculopathy.  

In a June 1996 VA examination, the Veteran complained of numbness that developed in his arms when he runs.  Upon examination, the examiner noted some blunting in the forearm only, and that his examination was otherwise unremarkable.  The diagnosis was history of cervical compression which is intermittently residual by history.  The examiner further noted that there was nothing delineated by examination other than some forearm numbness of unknown etiology. 

In an April 2001 Beaufort Naval Hospital note, the Veteran complained of right shoulder pain and tingling and numbness in his left hand.  He stated he had been doing a lot of work renovating around his home and he had been noticing some pain in his right shoulder particularly if he does work above his head.  He reported there has been no weakness, numbness, or tingling associated with this, although he does have some occasional numbness and he describes this in a distribution of his middle half of his ring finger and index finger on his left hand.  The examiner diagnosed possible early left carpal tunnel syndrome. 

In a July 2005 Neurological Institute note, the Veteran reported a 10 year history of numbness in his hands.  He denied any real neck pain, and the examiner noted he does not have any radicular pain or radicular sensory disturbance.  The examiner's impression was that his symptoms are mainly in keeping with CTS.

During a September 2008 VA examination, the Veteran reported that starting in March 1995 he has had numbness in his third, fourth, and fifth digits in both hands while running.  He did not seek medical attention.  

In a December 2009 VA examination, the examiner opined that since the Veteran was diagnosed with radiculopathy in 1995, and there are no complaints or findings of CTS during service, and until 2001 he had negative Tinel's and weakly positive Phalen's with impression of probable early left CTS, there are no clinical/objective finding evidence in the service treatment records or claims file to indicate a carpal tunnel condition while in service.  

The Veteran is competent to report numbness in his hands and arms because they require only personal knowledge, not medical expertise.  Therefore, the examiner is required to consider the Veteran's statements regarding continuity of symptomatology in determining whether any nerve disorders are related to his combat military service.  Layno v. Brown, 6 Vet. App. 465 (1994); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury but relied on absence of evidence in service medical records to provide negative opinion).

As the Veteran has given a competent history of occasional numbness in his hands and arms since service, the Board finds another more comprehensive examination is necessary.  The Board finds that the evidence is contradictory as to whether the Veteran's diagnosed CTS is related to his in-service complaints of numbness.  The Board notes that although the July 2005 Neurological Institute note found no evidence of radiculopathy, the December 2009 VA examiner based his negative nexus opinion, at least in part, on the fact that the Veteran was diagnosed with radiculopathy in 1995.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4); Robinette v. Brown, 8 Vet. App. 69 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names and addresses and dates of treatment of all medical care providers, VA and non-VA, that have provided any treatment pertinent to his CTS claim.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his CTS.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished and all special tests and clinical findings should be clearly reported.

The examiner should give an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has any present CTS was incurred in active duty service.  The examiner is to specifically comment on:

   A. the November 1995 service treatment record in which the Veteran complained of numbness and tingling down his arm; and,

   B. the Veteran's July 2005 statement concerning a 10 year history of arm/hand numbness when he runs; and,

   C. the December 2009 VA examiner's opinion that the Veteran's current diagnosis of CTS is not related to his in-service complaints.

Prior to the examination, the claims folder and a separate copy of the Remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed.  All applicable laws and regulations should be considered.  If the benefit sought remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


